Orders, Supreme Court, New York County (Harold Tompkins, J.), entered May 28, June 25, August 27 and September 6, 2002, which denied plaintiffs’ motions to compel compliance with, or granted defendants’ motions to quash, subpoenas issued by plaintiffs in connection with a proceeding pending before the Division of Housing and Community Renewal in which defendants seek authorization to evict plaintiffs, unanimously affirmed, without costs.
The authorization that defendants seek requires a showing of a good faith intention and financial ability to construct a new building on the site of the buildings in which plaintiffs live (see Rent Stabilization Code [9 NYCRR] § 2524.5 [a] [2]; Matter of Baba v 1133 Bldg. Corp., 210 AD2d 6 [1994]). Such requirement does not justify the fishing expedition that plaintiffs would undertake into every aspect of defendants’ finances and projects. Nor is defendants’ hiring of a private investigator to investigate plaintiffs a proper subject of inquiry, absent evidence that plaintiffs were harassed by the investigation (9 NYCRR 2525.5).We have considered and rejected plaintiffs’ other arguments. Concur — Nardelli, J.P., Tom, Rosenberger, Ellerin and Gonzalez, JJ.